Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
The amendment filed on 8 February, 2021, responding to the Office Action mailed on 16 December, 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 20 are pending.
Drawings
The drawings were received on 8 February, 2021.  These drawings are accepted.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Peoples Republic of China on 25 September, 2019. It is noted, however, that applicant has not filed a certified copy of the 20910908738.0 application as required by 37 CFR 1.55.
Applicant requests that the claim for priority be acknowledged.   Examiner has acknowledged the claim of priority in the Office Action mailed 16 December, 2020, see PTO 326 at box 12.  Applicant asserts, citing no authority, that because the instant application is a PCT national stage, no certified copy of the priority application is needed. See remarks mailed 8 February, 2021 at page 8   Applicant is wrong.  Applicant submits PCT/IB/304 for Examiner’s convenience.  PCT/IB/304 does not show compliance with the requirements of 37 CFR 1.55(f)(2).  Examiner’s discussion follows.
Applicant filed CN201910908738.0 in the Peoples Republic of China on 25 September, 2019 and timely filed PCT/CN2019/113766 on 28 October, 2019 claiming 4 months after the filing CN201910908738.0.  The IB is in receipt of the priority document, CN201910908738.0, on 6 November, 2019.
MPEP 1893.03(c) provides: 
A U.S. national stage application may be entitled to: (A) a right of priority under 35 U.S.C. 119(a) and 365(b) based on a prior foreign application or international application designating at least one country other than the United States; and (B) the benefit of an earlier filed U.S. national application or international application designating the United States pursuant to 35 U.S.C. 119(e) or 35 U.S.C. 120 and 365(c).
I. RIGHT OF PRIORITY UNDER 35 U.S.C. 119(a) and 365(b)
Pursuant to 35 U.S.C. 365(b) a U.S. national stage application shall be entitled to a right of priority based on a prior foreign application or international application designating at least one country other than the United States in accordance with the conditions and requirements of 35 U.S.C. 119(a) and the treaty and the PCT regulations. See in particular PCT Article 8 and PCT Rules 4.10 and 26bis. To obtain priority in the U.S. national stage application to such applications, the priority must have been timely claimed in the international stage of the international application. See 37 CFR 1.55(d)(2). In the event that a claim of foreign priority is not timely made in the international stage, the priority claim may be made in the U.S. national stage application upon petition under 37 CFR 1.55(e), if the entire delay between the date the priority claim was due under PCT Rule 26bis and the date the claim is filed is unintentional.
Applicant perfects a priority claim when 1) the IB transmits the priority document, or Applicant complies with 37 CFR 1.55(f)(2) 
37 CFR 1.55(f)(2) provides: 
Application under 35 U.S.C. 371. A certified copy of the foreign application must be filed within the time limit set forth in the PCT and the Regulations under the PCT in an international application entering the national stage under 35 U.S.C. 371. If a certified copy of the foreign application is not filed during the international stage in an international application in which the national stage commenced on or after December 18, 2013, a certified copy of the foreign application must be filed within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f) (§ 1.491(a)), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior foreign application, except as provided in paragraphs (h), (i), and (j) of this section.
Applicant has made a timely claim of priority to CN201910908738.0 by way of ADS filed 27 December, 2019.  37 CFR 1.55 requires Applicant to file a certified copy of the foreign application by April 27, 2020 because it is later than 16 months from the filing of the foreign priority application.  
    PNG
    media_image1.png
    289
    743
    media_image1.png
    Greyscale


PCT rule 17 is normally satisfied when Applicant files a certified forth priority document with the receiving office or IB.  Applicant has satisfied rule 17, see PCT/IB/304.
When applicant complies with PCT Rule 17, the IB will forward a copy of the certified priority document to each designated office via a cover sheet on the priority document or WIP stamp of the face of the certified copy.  The IB has not sent any certified copies of the priority document to the PTO, as noted by Examiner.
The USPTO will normally request the IB to supply a certified copy of the priority document to enter the national phase which is placed in the image file wrapper (IFW) of which Examiner will acknowledge receipt in the next action.  Here, there is no certified copy of the priority document in the IFW, hence Examiner comment, see Quayle Action at paragraph 3.  The PDX program and the ADS puts Applicant on notice that Applicant, not the PTO, has a duty to retrieve and make a record of the priority document, see URL < https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx>.  See also PTO/AIA /14.
    PNG
    media_image2.png
    135
    1012
    media_image2.png
    Greyscale

The record does not show that a copy of the certified priority application has been filed by Applicant, received from a foreign intellectual property office nor received from the IB.  It is clear that 1) to perfect a claim to priority for this national stage application Applicant is obliged to file a certified copy of the foreign priority document pursuant to 37 CFR 1.55(f)(3) no later than April 27, 2020 and 2) Applicant has the duty to ensure the foreign priority document is made of record with the receiving office, i.e. the PTO. 
 In an effort to extend a courtesy to Applicant, the Examiner has searched the WIPO data base to identify the priority document, CN 201910908738.0.  It is noted however that the priority document in the WIPO database has a priority date of 12-4-18 NOT 9-25-19.  Because the ADS priority date for the priority document is the actual priority date of the document, Applicant is encouraged to read understand the relevant rules to implement any possible corrective action.
Furthermore, Examiner speculates that the IB and or PTO were unable to transmit or receive the priority document given the IB was only in possession of the priority document on 6 November, 2019 and the instant national stage application was filed on 25 October, 2019 which is before the IB had possession of the priority document.  While the PTO may have requested such document on 25 October, 2019, the IB was NOT in the 
There is simply no basis to assert that a certified copy of a foreign priority document is not required for a PCT national stage application that itself claims priority to a foreign priority document.  Applicant is encouraged to read, understand and apply the relevant rules to perfect a claim of priority in PCT national stage applications.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image3.png
    561
    819
    media_image3.png
    Greyscale
Regarding claim 1 the prior art fails to teach the first touch structure layer and the second touch structure layer are disposed in a same layer and material and a structure of the first touch layer is distinguished from material and a structure of the second touch structure layer.

Claims 2-9 and 11-13 depend directly or indirectly upon claims 1 or 10 and are allowable on that basis.
Regarding claim 14 the prior art fails to disclose the method of claim 14 comprising a step S40, depositing a first inorganic insulation layer on a side of the thin film encapsulation layer away from the OLED device layer, and depositing a first layer of metal of titanium aluminum and a first layer of indium tin oxide on the first inorganic insulation layer, wherein the first layer of indium tin oxide is connected to the first layer of alloy of titanium aluminum through a through hole; a step S50, depositing a second inorganic insulation layer on a side of the first inorganic insulation layer away from the thin film encapsulation layer, and depositing a second layer of metal of titanium aluminum titanium and a second layer of indium tin oxide on the second inorganic insulation layer, wherein the second layer of indium tin oxide is connected to the second layer of alloy of titanium aluminum through a through hole to form the first touch structure layer and the second touch structure layer; a step S60, depositing a passivation layer on a side of the first touch structure layer away from the thin film encapsulation layer and on a side of the second touch structure layer away from the thin film encapsulation layer;
Claims 15-20 depend directly or indirectly on claim 14 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893